FOURTH DIVISION
                                                                      January 26, 2006




No. 1-05-0778


THE BOARD OF EDUCATION OF PARK FOREST )
HEIGHTS SCHOOL DISTRICT NO. 163,                 )
COOK COUNTY, ILLINOIS,                    )       Appeal from
                          )     the Circuit Court
        Plaintiff-Appellee,         )       of Cook County.
                          )
    v.                      )
                                  )
THE STATE TEACHER CERTIFICATION BOARD )
AND ITS MEMBERS, JOSEPH KACZANOWSKI, )
in his previous capacity as Regional )
Superintendent of Schools for         )
Suburban Cook County, ROBERT                 )
INGRAFFIA in his current capacity as )             Honorable
current Regional Superintendent of )           Anthony L. Young
Schools for Suburban Cook County, )              Judge Presiding.
MICHAEL DUBOSE and DAVID M. SMITH, )
in his capacity as Hearing Officer, )
                              )
        Defendants-Appellants.          )


       PRESIDING JUSTICE QUINN delivered the opinion of the court:

       Plaintiff Board of Education of Park Forest-Chicago Heights

School District No. 163, Cook County, Illinois (Board of

Education or Board), filed a complaint for administrative review

seeking to reverse a decision by defendant State Teacher

Certification Board that overturned the suspension of defendant

Michael DuBose's teaching certificate.                  The circuit court
1-05-0778

reversed the decision of the Certification Board and held that

DuBose's teaching certificate should be suspended for one year.

DuBose appeals that determination.      For the following reasons, we

affirm.

                          I.    Background

     DuBose is a probationary teacher who was employed by the

Board of Education during the 2000-01 and 2001-02 school years.

He did not receive a notice of nonrenewal at the end of the 2001-

02 school year and was therefore rehired for the 2002-03 school

year.   On August 21 and 23, 2002, DuBose attended a teacher

institute at District 163.     He reported for teaching duties on

August 26, 28 and 29, 2002.    However, he used paid personal days

on August 27 and 30, 2002.

     DuBose submitted a written resignation on August 30, 2002,

which was effective September 2, 2002.       DuBose testified that the

reason he resigned was due to an increase in the district's

insurance premiums.   DuBose also had a conversation with Robert

Rubenow, the interim business manager for the district, when he

submitted his resignation.     DuBose indicated to Rubenow that he

accepted a teaching position with District 89.      DuBose testified

that he was tendered a contract by District 89 on September 3,

2002, and started a teaching assignment on that day.

     On September 4, 2002, the Board of Education filed a

complaint with defendant Joseph Kaczanowski, the Regional

Superintendent of Schools for Suburban Cook County (Regional


                                  -2-
1-05-0778

Superintendent).   The Board requested that the Regional

Superintendent commence a hearing to suspend DuBose's teaching

certificate pursuant to section 24-14 of the Illinois School Code

 (105 ILCS 5/24-14 (West 2002)), which provides that "no teacher

may resign during the school term, without the concurrence of the

board, in order to accept another teaching assignment."

     The Regional Superintendent conducted a hearing on October

16, 2002.   On December 5, 2002, the Regional Superintendent

issued his decision to suspend DuBose's teaching certificate for

one year.   The Regional Superintendent determined that section

24-14 of the School Code applied to both tenured and nontenured

teachers and suspended DuBose's teaching certificate for

violating that section.

     On December 16, 2002, DuBose filed an appeal to the State

Teacher Certification Board (Certification Board) pursuant to

section 21-23 of the School Code (105 ILCS 5/21-23 (West 2002)).

The Certification Board advised the parties that the proceedings

would be governed by appeal procedures adopted by the

Certification Board on January 3, 2003, entitled "Appeal to State

Teacher Certification Board," which among other things provided

for the participation of the local school board.

     On July 14, 2003, DuBose filed a motion to bar use of the

Certification Board's procedures, alleging that the procedures

were not properly adopted pursuant to the Illinois Administrative

Procedure Act (5 ILCS 106/1-1 et seq. (West 2002)).     DuBose


                                -3-
1-05-0778

requested that the Board of Education be barred from

participating in the proceedings before the Certification Board.

 DuBose also filed a motion for a de novo hearing.

     On July 16, 2003, the hearing officer for the Certification

Board denied both of DuBose's motions and confirmed the school

district's standing to participate in the proceedings.   On July

24, 2003, defendant Robert Ingraffia, the successor to Joseph

Kaczanowski as Regional Superintendent, informed the

Certification Board that he had no interest in the matter and

would not participate in the proceedings.

     On August 7, 2003, following a hearing, the Certification

Board found that section 24-14 applied to only tenured teachers

and reversed the suspension of DuBose's teaching certificate.

     On September 24, 2003, the Board of Education filed a

complaint for administrative review of the Certification Board's

determination.

     On December 22, 2003, DuBose filed a motion to dismiss

challenging plaintiff's standing and arguing that the

Certification Board's procedures were invalid.   On July 21, 2004,

the trial court denied DuBose's motion to dismiss.

     On February 28, 2005, the circuit court reversed the

Certification Board's determination.   In so doing, the court

found that section 24-14 of the School Code, which prohibits

teachers from resigning during the school year to take teaching

jobs elsewhere, applied to both tenured and nontenured teachers.


                               -4-
1-05-0778

 The court noted that the Regional Superintendent conducted an

evidentiary hearing and found that DuBose resigned during the

school year to accept another position.    The court concluded that

"[a]ny other finding would be against the manifest weight of the

evidence."   The court upheld the determination of the Regional

Superintendent suspending DuBose's teaching certificate for one

year.

     On appeal, DuBose contends that plaintiff lacked standing to

file a complaint for administrative review; that he was entitled

to a de novo hearing before the Certification Board; that the
Certification Board's procedures were invalid; that the

Certification Board's determination is not reviewable where it

failed to make factual findings; and that section 24-14 of the

School Code applies only to tenured teachers.   For the following

reasons, we affirm.



                            II. Analysis

                  A.   The School Board's Standing

     DuBose first argues that plaintiff lacked standing to file a

complaint for administrative review in this case.

     The right to seek review under the Administrative Review Law

(735 ILCS 5/3-101 et seq. (West 2002)) of an administrative
decision is limited to parties of record whose rights,

privileges, or duties are affected by the decision.   Maybell v.

Illinois Liquor Control Comm'n, 246 Ill. App. 3d 14, 17 (1993).


                                 -5-
1-05-0778

     We find that the Board of Education had standing to file its

complaint for administrative review.    As the circuit court noted,

the Board of Education was an original party in the

administrative hearing which was conducted on December 5, 2002.

Also, the Board of Education's rights, privileges, and duties are

affected by the Certification Board's determination.    The Board

of Education has an interest in maintaining classroom and staff

stability in its schools.   Contrary to DuBose's assertion that

the Board of Education "gains nothing from having the teaching

certificate suspended," the Board of Education has an interest in

deterring teachers from resigning during the school year by the

possibility of certificate suspension.    Teacher resignations

during a school year require the Board of Education to hire new

teachers, lose negotiation leverage and disrupt the students'

learning environment.

     We also reject DuBose's argument that pursuant to section

21-23 of the School Code (105 ILCS 5/21-23 (West 2002)), the

appropriate parties in this case are the teacher and the Regional

Superintendent.   Section 21-23 does not include any language that

 supports DuBose's contention.    Rather, section 21-23 merely

provides that "[w]hen a certificate is suspended, the right of

appeal shall lie to the State Teacher Certification Board." 105

ILCS 5/21-23(a) (West 2002)).    In addition, the Regional

Superintendent was not a party of record in the original action

but rather was responsible for conducting hearings and


                                 -6-
1-05-0778

determining whether DuBose's teaching certificate should be

suspended.



   B. The Certification Board's Review of the Superintendent's

                            Determination

     DuBose next contends that the Certification Board erred by

denying him a de novo hearing.    DuBose argues that pursuant to

subsection 21-23(c) of the School Code and the Certification

Board's adoption of administrative regulations, the Certification

Board was required to conduct a full de novo hearing.
     However, DuBose has failed to assert or prove any prejudice

from the Certification Board's alleged error.   In fact, the

Certification Board granted the relief requested by DuBose when

it overturned the suspension of DuBose's teaching certificate.

As a general rule, a party cannot complain of error that does not

prejudicially affect it, and one who has obtained by judgment all

that has been asked for cannot appeal from the judgment.

Argonaut-Midwest Insurance Co. v. E.W. Corrigan Construction Co.,
338 Ill. App. 3d 423, 427 (2003), citing Geer v. Kadera, 173 Ill.
2d 398, 413-14 (1996).    Accordingly, this court need not consider

the merits of DuBose's contention where he has failed to show any

prejudice in this case.

     Even if we consider the merits of DuBose's argument, the

Certification Board was not required to conduct a de novo hearing

under section 21-23 of the School Code.


                                 -7-
1-05-0778

     The statute governing the suspension or revocation of

teaching certificates is section 21-23 of the School Code (105

ILCS 5/21-23(a) (West 2002)), which provides, in part:

     "The regional superintendent or State Superintendent of

     Education shall upon receipt of evidence of immorality,

     a condition of health detrimental to the welfare of

     pupils, incompetency, unprofessional conduct, the

     neglect of any professional duty or other just cause

     serve written notice to the individual and afford the

     individual opportunity for a hearing prior to

     suspension. ***   No certificate shall be suspended

     until the teacher has an opportunity for a hearing at

     the educational service region.    When a certificate is

     suspended, the right of appeal shall lie to the State

     Teacher Certification Board. ***    Any certificate may

     be revoked for the same reasons as for suspension by

     the State Superintendent of Education.    No certificate

     shall be revoked until the teacher has an opportunity

     for a hearing before the State Teacher Certification

     Board ***."

     This court previously examined this statute and applied the

rules of statutory construction to determine whether the State

Superintendent of Education lacked the authority to revoke a

teacher's license after the Certification Board had voted not to

revoke such license.   See Hunt v. Sanders, 196 Ill. App. 3d 466


                                -8-
1-05-0778

(1990).     This case also requires an examination of the statute

and application of the rules of statutory construction.

     The primary role of statutory interpretation and

construction is to ascertain and effectuate the true intent and

meaning of the legislature.     Hunt, 196 Ill. App. 3d at 469,

citing Trigg v. Sanders, 162 Ill. App. 3d 719 (1987).      In

interpreting a statute, the legislative language must be given

its plain and ordinary meaning.     If the language of the statute

is clear and unambiguous and the legislative intent can be

ascertained therefrom, the language must prevail and will be

given effect by the courts without resorting to other aids of

construction.    Hunt, 196 Ill. App. 3d at 469.
     In this case, the Regional Superintendent conducted a

hearing and suspended DuBose's teaching certificate for one year.

 DuBose then filed an appeal to the Certification Board which

reversed the suspension of DuBose's teaching certificate.

     The language of the statute provides that the Regional

Superintendent shall "afford the individual opportunity for a

hearing prior to suspension" (105 ILCS 5/21-22(a) (West 2002)),

which DuBose received in this case.     The statute further states

that "[w]hen a certificate is suspended, the right of appeal

shall lie to the State Teacher Certification Board."      105 ILCS

5/21-22(a) (West 2002).    Here, following the Regional

Superintendent's determination, DuBose appealed to the

Certification Board as provided by the statute.    However, DuBose


                                  -9-
1-05-0778

 argues that the Certification Board was required to conduct a de

novo hearing rather than an appeal based on the record before it.

 Section 21-23(a) specifically provides that when a certificate

is suspended, the right of "appeal" rests with the Certification

Board; whereas when a certificate is to be revoked, the teacher

must be afforded an opportunity for a "hearing" before the

Certification Board.    DuBose maintains that the legislature's use

of the different words "hearing" and "appeal" does not

necessarily indicate that the legislature contemplated two

different modes of procedure, one de novo and one based solely on
the record.    DuBose argues that subsection 21-23(c) shows that

the legislature intended that the Certification Board conduct

more than a review of the record in cases involving certificate

suspensions.

     Subsection 21-23(c) provides that "[t]he State

Superintendent of Education or a person designated by him shall

have the power to administer oaths to witnesses at any hearing

conducted before the State Teacher Certification Board pursuant

to this Section."   (Emphasis added.)   105 ILCS 5/21-23(c) (West

2002). Subsection 21-23(c) also provides that the State

Superintendent, or his designee, may subpoena witnesses,

administer oaths to witnesses and take testimony orally or by

depositions before the Certification Board.

     DuBose argues that none of the procedures set forth in

subsection 21-23(c) are relevant if the Certification Board


                                -10-
1-05-0778

merely reviews the record before it.   However, the legislature

provided in subsection 21-23(a) that no teaching certificate

shall be revoked for the reasons in that subsection until the

teacher has an opportunity for a "hearing" before the

Certification Board.    Similarly, in subsection 21-23(b), the

legislature provided that "[t]he State Superintendent may revoke

any certificate upon proof at hearing by clear and convincing

evidence that the certificate holder has caused a child to be an

abused or neglected child as defined by the Abused and Neglected

Child Reporting Act."    105 ILCS 5/21-23(b) (West 2002).   The

legislature again stated in subsection 21-23(b) that "[n]o

certificate shall be revoked until the teacher has an opportunity

for a hearing before the State Teacher Certification Board."

(Emphasis added.)   105 ILCS 5/21-23(b) (West 2002).   Accordingly,

we find that the procedures set forth in subsection 21-23(c),

which apply to "any hearing conducted before the State Teacher

Certification Board," refer to the "hearings" provided for

teachers before the Certification Board when a certificate is to

be revoked; rather than the "appeals" to the Certification Board

after a certificate suspension.

     Defendant further argues that the Certification Board's

adoption of rules under the Illinois Administrative Code (Code)

(See 23 Ill. Adm. Code ''475.10 through 475.100 29 Ill. Reg.

10146 (eff. June 30, 2005)) requires the Board to conduct de novo
hearings in all cases before it under section 21-23 of the School


                                -11-
1-05-0778

Code.   However, the procedures set forth in the Code apply only

to "administrative hearings" rather than "appeals" to the

Certification Board from the suspension of a teaching

certificate.    The Certification Board's adoption of rules for

"hearings" under the Code does not preclude its ability to

conduct "appeals" solely upon the record.     Section 21-23 of the

School Code provides a separate procedure for suspension of a

certificate, providing a teacher with a hearing before the

Regional Superintendent and an appeal to the Certification Board.



               C.   The Certification Board's Procedures

     DuBose next contends that this court should invalidate the

Certification Board's procedures, entitled "Appeal to State

Teacher Certification Board," because they are "rules" that were

not adopted in accordance with the Illinois Administrative

Procedure Act (Act) (5 ILCS 100/5-5 (West 2002)).     Defendant

argues that these procedures prejudiced him because they

prevented him from receiving a de novo hearing before the
Certification Board and permitted the Board of Education to

participate in the proceedings.

     However, DuBose has failed to show any prejudice from the

Certification Board's alleged error.     As previously discussed,

DuBose was not entitled to a de novo hearing under section 21-23

of the School Code (105 ILCS 5/21-23 (West 2002)), and the Board

of Education was a proper party to participate in the


                                  -12-
1-05-0778

proceedings.    In addition, the Certification Board granted the

relief requested by DuBose when it overturned the suspension of

DuBose's teaching certificate.     DuBose cannot complain of error

that does not prejudicially affect him and where the

Certification Board granted him the relief that he requested.

Argonaut-Midwest Insurance Co., 338 Ill. App. 3d at 427.

Furthermore, issues that are not essential to a disposition of

the cause or where the result will not be affected regardless of

the determination of the issue will not be considered by a

reviewing court.    R.L. Polk & Co. v. Ryan, 296 Ill. App. 3d 132,
136 (1998); Argonaut-Midwest Insurance Co., 338 Ill. App. 3d at

428.    Even if this court construed the Certification Board's

procedures as a "rule" within the Act and found that the

Certification Board failed to follow statutory procedures, that

determination would not impact the present case.     Accordingly, we

need not consider DuBose's contention.

       In addition, DuBose's request for attorney fees is denied.

DuBose notes that pursuant to the Act, "[i]n any case in which a

party has any administrative rule invalidated by a court for any

reason, *** the court shall award *** reasonable attorney's

fees."    5 ILCS 100/10-55(c) (West 2002).   However, since this

court need not determine the validity of the Certification

Board's procedures, attorney fees are not warranted in this case.



   D.    DuBose's Claim That This Cause Must Be Remanded to the


                                 -13-
1-05-0778

              Certification Board for Factual Findings

     DuBose next claims that the circuit court's determination

must be reversed and remanded to the Certification Board because

it failed to make factual findings in this case.    DuBose argues

that the Certification Board was required to make such findings

pursuant to section 10-50(a) of the Administrative Procedure Act.

     Section 10-50(a) of the Act provides in pertinent part:

            "A final decision or order adverse to a party

     (other than the agency) in a contested case shall be in

     writing or stated in the record. A final decision shall

     include findings of fact and conclusions of law,

     separately stated. Findings of fact, if set forth in

     statutory language, shall be accompanied by a concise

     and explicit statement of the underlying facts

     supporting the findings."    5 ILCS 100/10-50(a) (West

     2002).

     Section 475.100 of the Administrative Code (23 Ill. Adm.

Code ' 475.100 29 Ill. Reg. 10146 (eff. June 30, 2005))

("Contested Cases and Other Formal Hearings") provides:

     "The hearing officer's findings and conclusions shall

     be in writing and shall include findings of fact and

     conclusions of law separately stated and in conformance

     with Section 10-50(a) of the Illinois Administrative

     Procedure Act [(5 ILCS 100/10-50(a))]."

     We therefore find that the Administrative Procedure Act does


                                 -14-
1-05-0778

not require that the Certification Board's determination contain

factual findings.    Rather, the requirement in this case applies

to the Regional Superintendent, who conducted the hearing, not

the Certification Board, which reviewed DuBose's appeal.

       Moreover, the factual findings in this case were sufficient

to permit judicial review.    The purpose of an agency's findings

in an administrative proceeding is to permit orderly and

efficient judicial review.    O'Neill v. Rodriguez, 298 Ill. App.
3d 897, 902-03 (1998).    Where an agency's findings are sufficient

to permit the reviewing court to make an intelligent decision,

the standard is met.    O'Neill, 298 Ill. App. 3d at 903.   Where

the testimony before the administrative agency is preserved for

review in the record, specific findings of fact by the agency are

not necessary for judicial review.     O'Neill, 298 Ill. App. 3d at

903.

       The record shows that the Regional Superintendent determined

that section 24-14 applied to both tenured and nontenured

teachers and suspended DuBose's teaching certificate for

violating that section.    On appeal, the Certification Board

interpreted section 24-14 and determined that the statute was not

applicable to DuBose.    As a result, the Certification Board noted

that it need not decide whether DuBose violated the statute.

       The evidence regarding DuBose's violation of section 24-14

is preserved in the record for review by the court where a

transcript of the hearing before the Regional Superintendent is


                                -15-
1-05-0778

included in the record.    The factual   findings in this case were

sufficient to permit orderly judicial review.    In fact, the

circuit court adopted the Regional Superintendent's factual

findings that DuBose resigned during the school year to accept

another teaching position and determined that any other finding

would be against the manifest weight of evidence in the record.

Therefore, we find that reversal of the circuit court's decision

is not warranted on this basis.



                 E. Section 24-14 of the School Code

     DuBose lastly contends that the circuit court erred in

construing section 24-14 of the School Code as applying to both

tenured and nontenured teachers.

     Section 24-14 of the School Code provides:

            "Termination of contractual continued service by

     teacher.   A teacher who has entered into contractual

     continued service may resign at any time by obtaining

     concurrence of the board or by serving at least 30

     days' written notice upon the secretary of the board.

     However, no teacher may resign during the school term,

     without the concurrence of the board, in order to

     accept another teaching assignment.    Any teacher

     terminating said service not in accordance with this

     Section is guilty of unprofessional conduct and liable

     to suspension of certificate for a period not to exceed


                                -16-
1-05-0778

     1 year, as provided in Section 21-23."    105 ILCS 5/24-

     14 (West 2002).

     We are asked to determine whether the second sentence of

this statute applies to both tenured and nontenured teachers.

The construction of a statute is a question of law, and this

court's standard of review is de novo.     Quad Cities Open, Inc. v.

City of Silvis, 208 Ill. 2d 498, 508 (2004).    Long-standing

principles of statutory construction dictate that this court give

effect to the intention of the legislature.    Quad Cities Open,
Inc., 208 Ill. 2d at 508.    When the language of a statute is

clear and unambiguous, a court must give effect to the plain and

ordinary meaning of the language without resort to other tools of

statutory construction.     People v. Glisson, 202 Ill. 2d 499, 504-

05 (2002).   Ambiguity exists when a statute is capable of being

understood in two or more ways by reasonably well-informed

people.   In re B.C., 176 Ill. 2d 536, 543 (1997).

     We find that section 24-14 is not clear or unambiguous.

Rather, as demonstrated by the Certification Board and the

Regional Superintendent and trial court, the statute is

susceptible to two conflicting interpretations.    The first

sentence of section 24-14 permits only "[a] teacher who has

entered into contractual continued service" (tenure) to resign at

any time with the school board's concurrence or 30 days' written

notice.   (105 ILCS 5/24/-14 (West 2002)) The second sentence

provides that "no teacher may resign during the school term,


                                 -17-
1-05-0778

without the concurrence of the board, in order to accept another

teaching assignment."    105 ILCS 5/24-14 (West 2002).   The second

sentence prohibits "all teachers" from resigning during the

school year to accept another teaching position.    The meaning of

that sentence becomes ambiguous when it is read in conjunction

with the first sentence.    Reasonably well-informed people can

read the second sentence literally as applying to all teachers,

as the Regional Superintendent and trial court determined, or can

infer that it applies to only tenured teachers, as the

Certification Board found.

     In resolving this statutory ambiguity, this court must apply

rules of statutory construction.    One rule of statutory

construction provides that when a particular provision appears in

a statute, the failure to provide the same provision later in the

statute will be deemed to have been intended by the legislature.

 Nolan v. Hillard, 309 Ill. App. 3d 129, 144 (1999); Siciliano v.
Village of Westchester Firefighters' Pension Fund, 202 Ill. App.
3d 964, 967 (1990).     Similarly, the legislature intended

different results where it uses certain words in one instance and

different words in another.     Chicago SMSA Ltd. Partnership v.
Department of Revenue, 306 Ill. App. 3d 977, 983 (1999).      The

first sentence of section 24-14 qualifies teachers as those who

have "entered into contractual continued service."    The second

sentence contains no such qualification but only uses the term

"teacher."   Therefore, the failure to limit teachers in the


                                 -18-
1-05-0778

second sentence to those who have "entered into contractual

continued service" must have been intended.

     In addition, because the second sentence is ambiguous, it is

appropriate to examine the legislative history of section 24-14.

 Franklin v. Cernovich, 287 Ill. App. 3d 776, 780 (1997).      The

sentence in question was added to section 24-14 by Public Act 83-

710 (Pub. Act 83-710, eff. September 23, 1983), which originated

as House Bill 427 (83d Ill. Gen. Assem., House Bill 427, 1983

Sess.).     The legislative minutes show that the language was not

originally part of House Bill 427 but was added out of concern

for teachers leaving during the school year for positions at

other schools and their prior schools being unable to find

qualified replacements.    The legislature explained its concerns

as follows:

     "SENATOR COLLINS:*** I think the amendment, it is my

     understanding, took care of most of my concerns and

     that was allowing a district or a school to be without

     a specific teacher in a... in an area where there was

     the scarcity of teachers... of qualified teachers with

     the same skills.    It is my understanding that the

     amendment would mandate that the teacher remain until

     such time they find a replacement.    In addition to

     that, that she could not leave for the sole purpose of

     taking another job. ***    I think the way the bill has

     been amended, it satisfies their problems and it offers


                                 -19-
1-05-0778

     adequate protection to the school districts where there

     may be a scarcity of teacher[s] in the particular...

     teaching that particular subject matter, and I support

     the bill."   83D Ill. Gen. Assem., Senate Proceedings,

     June 21, 1983, at 172 (statements of Senator Collins).

     "Nelson: *** [T]his is the bill that would allow

     teachers to break their contracts.   Many of us know

     that in other kinds of sectors people who sign

     contracts are expected to fulfill them, and if a

     teacher can resign during the school year, it makes it

     very, very difficult for a board of education to find a

     good replacement in time."   83d Ill. Gen. Assem., House

     Proceedings, June 28, 1983, at 23 (statements of

     Representative Nelson).

     The legislative history of section 24-14 demonstrates that

the legislature was concerned with school districts being unable

to replace teachers who resign during the school year to take

teaching positions elsewhere.   DuBose argues that the legislature

expressed no opinion on whether the amendment applied to

nontenured teachers.   However, there was no need for the

legislatures to distinguish between teachers and non-tenured

teachers.   School districts and their students suffer the same

consequences when teachers leave during the school year and

cannot be replaced with teachers qualified to teach the same

subject matter, whether the departed teachers are tenured or


                                -20-
1-05-0778

nontenured.

     Furthermore, a comparison of the previous version of section

24-14 shows that the legislature intended for the second sentence

to apply to "all teachers."    The first sentence of the earlier

version of section 24-14 began with language referring to tenured

teachers and prohibited teachers from resigning at any time from

60 days before the start of the school year through the end of

the school year.    The second sentence began with the same

language regarding tenured teachers and prohibited teachers from

resigning at any other time without serving written notice on the

board secretary.    Public Act 83-710 changed the order of the

sentences.    The first sentence still begins with the language

regarding tenured teachers and allows such teachers to resign at

any time with the concurrence of the board or by giving 30 days'

written notice.    The second sentence prohibits any teachers from
resigning during the school year to accept other teaching

positions.    Unlike both sentences in the prior version of section

24-14, and the first sentence in Public Act 83-710, the second

sentence makes no reference to tenured teachers.    In light of the

previous use of that language in both sentences, and its use

again in the first sentence, the omission of that language from

the second sentence must have been intentional.    Accordingly, we

find that the prohibition on resigning during the school year to

take another teaching position provided in section 24-14 applies

to both tenured and nontenured teachers.


                                -21-
1-05-0778

     DuBose argues that the title of section 24-14, "Termination

of Contractual Continued Service By Teacher," should be used to

assist this court in interpreting the scope of the statute.

However, such a title is considered only as a short-hand

reference to the general subject matter involved and cannot limit

the plain meaning of the text.    Michigan Avenue National Bank v.

County of Cook, 191 Ill. 2d 493, 505-06 (2000).    In addition, no

other section of the School Code discusses teacher resignation,

whether by tenured or nontenured teachers.   If we accepted

DuBose's contention that only tenured teachers are prohibited

from resigning during the school year to accept another teaching

position, there would be no limit on nontenured teachers.     They

would be able to resign anytime, even during the school year.     We

find that there is no reason the legislature would make such a

distinction when it was concerned that schools would not be able

to replace teachers who resign during the school year.

                         III. Conclusion

     For the above-stated reasons, we affirm the judgment of the

circuit court.

     CAMPBELL and GREIMAN, JJ., concur.




                                 -22-
1-05-0778




            -23-